MAKSYM, Judge
(concurring in the result):
While I concur with the majority’s ultimate holding in this matter, I am compelled to write separately so as to set forth my view that the trial judge did not err by applying the Benehbook1 instruction on the issue of consent in an obvious effort to salvage this poorly written, confusing and arguably absurdly structured and articulated act of Congress. Article 120, Uniform Code of Military Justice, 10 U.S.C. § 920.
Here, the trial judge confronted a statute which has confounded the military justice community since its adoption and used a legitimate weapon placed at his disposal, the Military Judges’ Benehbook. Unlike the vague and undefined verbiage of the statute, the Benehbook instruction affords judicial clarity to an opaque legislative landscape. The military judge had the option of either deploying the Benehbook instruction, or setting the entire statute aside — a judicial act taken by other military judges but rejected by this court in previous challenges of this troubled statute. See United States v. Crotchett, 67 M.J. 713 (N.M.Ct.Crim.App. 2009); United States v. Neal, 67 M.J. 676 (N.M.Ct.Crim.App.2009).
By adopting the Benehbook instruction, the trial judge made obvious his recognition that there are unanswerable questions imbedded in the core of this troubled statute. Of paramount interest, how can the Government be expected to rejoinder by legal and competent evidence beyond any reasonable doubt the proof by the defense of the affirmative defense of consent already established by a preponderance of all known evidence? Art. 120(t)(16), UCMJ Also, where in the statute does Congress advise as to whether or not the military judge should make an interlocutory ruling on the affirmative defense of consent? Or does Congress intend for the members to make this determination and, if so, under what methodology should the members discharge this duty? Certainly, this court can develop speculative answers to these questions but in doing so we betray the statute’s inability to pass the first test of legislative interpretation — dependence upon the clear language of the statute. The only thing clear about this statute is that it is hopelessly incomplete and confusing. In delivering the Benehbook instruction, the military judge acted well-within the penumbra of his judicial authority and this court should not question the absence of a particularized explanation in the face of such clear action. The default position of this Court should be that a judge is presumed to know the law and properly apply it. United States v. Erickson, 66 M.J. 221, 225 (C.A.A.F.2007); *596United States v. Rodriguez, 60 M.J. 87, 90 (C.A.A.F.2004); United States v. Mason, 45 M.J. 483 (C.A.A.F.1997).
A military judge has the absolute authority to interpret a federal statute that appears on it’s face to be absurd under the judicial theory that it imposes upon the accused an omnipresent constitutional danger. See Lamie v. United States Trustee, 540 U.S. 526, 534, 124 S.Ct. 1023, 157 L.Ed.2d 1024 (2004)(“It is well established that when the statute’s language is plain, the sole function of the courts — at least where the disposition required by the text is not absurd — is to enforce it according to its terms.”) (citation and internal quotation marks omitted); see also United States v. Lewis, 65 M.J. 85, 88 (C.A.A.F.2007). Here, rather than deploy the more radical judicial weapon, by which a statute is declared unconstitutional, the court below simply and justifiably applied a saving instruction to cure a statute that calls for the Government to rejoinder evidence of consent beyond any reasonable doubt after the defense has proven its existence by a preponderance of all known evidence. Art. 120(t)(16), UCMJ. The efficacious use of judicial authority by the trial judge in this case is commendable.

. Military Judges’ Benehbook, Dept, of the Army Pamphlet 27-9 (15 Sep 2002), Approved Interim Update "Article 120”, 3-45-5 "Aggravated Sexual Assault,” Note 9.